Citation Nr: 1036329	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for status post laminectomy with a history of lumbar 
strain and L-5 disc protrusion.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served in a reserve component from March 1966 to 
March 1972, with an active duty service from July 1967 to August 
1967.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from July 2006 and December 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation in 
excess of 40 percent for his service-connected lumbar spine 
disability and a total disability rating based on individual 
unemployability (TDIU).  Based upon its review of the Veteran's 
claims file, the Board finds there is a further duty to assist 
the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In January 2009, the Veteran submitted a copy of a December 2006 
decision from the Social Security Administration (SSA), along 
with a waiver of RO jurisdiction.  SSA rendered a fully favorable 
decision with respect to his claim for disability benefits and 
found that the Veteran had severe impairments with regard to 
various conditions, to include degenerative disc disease, status 
post laminectomy; depression; and posttraumatic stress disorder.  
However, the claims file does not contain the complete SSA 
record, particularly the medical records relied upon in 
conjunction with the Veteran's SSA disability claim.  Medical 
evidence pertaining to the Veteran's SSA disability claim is 
potentially relevant to the claims currently on appeal.  When VA 
is on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); 
Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Therefore, the Board 
must seek to obtain these records before proceeding with the 
appeal.

The Board also finds that additional development is necessary 
with regard to the Veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability.  VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  VA's duty to assist also includes providing a new 
medical examination when a veteran asserts or provides evidence 
that a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing 
that where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (finding that the Board should have ordered a 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) 
(2009).

Although a VA examination was provided in March 2006 which 
addressed the severity of the Veteran's lumbar spine disability, 
the clinical findings of that examination report are now over 4 
years old.  In addition, the most recent lumbar spine treatment 
record in the claims file is a September 2006 private treatment 
report and it does not provide sufficient detail to determine the 
severity of the Veteran's lumbar spine disability under the 
applicable rating criteria.  To adjudicate the severity of the 
Veteran's lumbar spine disability without more current clinical 
findings would be in error.  Accordingly, as there are no current 
treatment records in the claims file and the findings from the 
March 2006 VA examination may not reflect the current state of 
the Veteran's lumbar spine disability, a new examination is 
warranted to determine the current extent and severity of the 
Veteran's service-connected lumbar spine disability.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information).

Finally, the Board must also remand the claim of entitlement to 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) 
(holding that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities; if the claimant raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted).

On remand, the RO should obtain a medical examination as to 
whether the Veteran's service-connected disabilities render him 
unable to obtain or retain substantially gainful employment.  
Although the Veteran currently fails to meet the required 
disability percentage ratings under 38 C.F.R. § 4.16(a)(2009), VA 
is still required to consider the applicability of 38 C.F.R. 
§ 4.16(b)(2009).  See Fisher v. Principi, 4 Vet. App. 57 (1993); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In this regard, the 
Veteran presented evidence in support of his claim of 
unemployability.  Specifically, a May 2005 private physician 
letter stated "[b]ased on the duties [the employer] listed in 
[the] most recent letter, I do not believe the [Veteran] will 
ever be able to return to these regular duties.  He would always 
have restrictions that do not allow heavy lifting, bending, 
squatting, or twisting of his back."  Additionally, a November 
2006 private psychologist opined that both the Veteran's 
service-connected back and psychiatric conditions were equally 
incapacitating and that the Veteran was unemployable and not a 
viable rehabilitation candidate as he would not be able to 
sustain gain for work activity, based on his education, training, 
past work experience and current level of symptoms.  Under the 
circumstances, the Board finds that a medical examination is 
warranted.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995); 
Beaty v. Brown, 6 Vet. App. 532, 537-38 (1994) (holding that VA 
has a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service-connected disabilities have on his ability to 
work).


Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining the Veteran's complete SSA 
record, to include all supporting medical 
records for the December 2009 SSA decision 
issued in the Veteran's SSA disability claim.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given an 
opportunity to respond.

2.  The RO must afford the Veteran a VA 
examination to determine the current severity 
of his service-connected lumbar spine 
disability.  The claims file and a copy of 
this remand must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated special diagnostic 
tests that are deemed necessary for an 
accurate assessment must be conducted.  Any 
further studies deemed relevant by the 
examiner must also be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical findings, 
in detail.  As to all information requested 
below, a complete rationale for all opinions 
must be provided.   The report prepared must 
be typed.

The examiner must state whether there is any 
evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
active range of motion of the Veteran's 
lumbar spine, in degrees, noting by 
comparison the normal range of motion of the 
lumbar spine.  If pain on motion of the 
lumbar spine is shown, the examiner must 
state at what degree the pain begins.  The 
examiner must also state whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected lumbar spine disability, expressed 
in terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Additionally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or 
during flare-ups.

The examiner must also state whether the 
Veteran has intervertebral disc syndrome; if 
so, the examiner must state whether the 
Veteran experiences incapacitating episodes, 
as defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such episodes 
over the course of the past 12 months.

Finally, the examiner must provide an opinion 
as to whether or not the Veteran's service-
connected lumbar spine disability renders him 
unable to secure and maintain substantially 
gainful employment, to include describing the 
disability's functional impairment and how 
that impairment impacts on physical and 
sedentary employment.

3.  The RO must also schedule the Veteran for 
a VA examination to determine the impact that 
his service-connected disabilities have on 
his employability.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
requested study.  The examiner must elicit 
from the Veteran and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the claims 
file, the examiner must provide an opinion as 
to whether the Veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, to include any 
medications taken for those disabilities, 
consistent with his education and 
occupational experience, irrespective of age 
and any nonservice-connected disorders.  A 
complete rationale for any opinions expressed 
must be given.  The report must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report(s) must be 
reviewed to ensure that they are in complete 
compliance with the directives of this 
remand.  If any of the report is deficient in 
any manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, the 
RO must readjudicate the Veteran's claims on 
appeal, taking into consideration any newly 
acquired evidence.  If the benefits on appeal 
remain denied, a Supplemental Statement of 
the Case must be provided to the Veteran and 
his representative, which must address all of 
the evidence of record since the issues were 
last adjudicated by the RO.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


